                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAMES T. KNEPP,                                  )
                         Plaintiff,              )
                                                 )       C.A. No. 19-153 Erie
                 v.                              )
                                                 )       District Judge Susan Paradise Baxter
NURSE PARAWAY, et al,                            )       Magistrate Judge Richard A. Lanzillo
                Defendants.                      )




                                      MEMORANDUM ORDER


       This action was commenced by Plaintiff’s filing of a pro se civil rights complaint

accompanied by a motion for leave to proceed in forma pauperis (“ifp motion”) [ECF No. 1], on

May 24, 2019. This matter was referred to United States Magistrate Judge Richard A. Lanzillo,

for report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1),

and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates.

       On June 12, 2019, Plaintiff filed a motion for temporary restraining order and supporting

brief [ECF Nos. 5 and 6, respectively]. In this motion, Plaintiff seeks an order directing

Defendants to schedule him for an examination by as cardiologist and to carry out the

cardiologist’s treatment plan.

       On June 20, 2019, Judge Lanzillo issued a Report and Recommendation (“R&R”)

recommending that Plaintiff’s motion for temporary restraining order be denied, without

prejudice to Plaintiff’s right to seek such relief in the future if his condition or Defendants’

quality of care deteriorate [ECF No. 9]. Objections to the R&R were due to be filed by July 8,

2019; however, no objections have been received.

       After de novo review of Plaintiff’s motion and other documents in the case, together with
the report and recommendation, the following order is entered:

         AND NOW, this 11th day of July, 2019;

         IT IS HEREBY ORDERED that Plaintiff’s motion for temporary restraining order

[ECF No. 5] is DENIED, without prejudice. The report and recommendation of Magistrate Judge

Lanzillo, issued June 20, 2019 [ECF No. 9], is adopted as the opinion of the court.




                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge


cc:      The Honorable Richard A. Lanzillo
         United States Magistrate Judge
